United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2368
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Benjamin Walker

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                           Submitted: February 13, 2015
                              Filed: March 5, 2015
                                  [Unpublished]
                                 ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Benjamin Walker directly appeals after he pled guilty to a drug-related
conspiracy charge, and the district court1 sentenced him to a prison term within the


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
calculated Guidelines range. Walker’s counsel has moved to withdraw, and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of Walker’s sentence.

       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Walker. See United States v. Feemster, 572 F.3d 455, 461-62
(8th Cir. 2009) (en banc) (describing appellate review of sentences); see also United
States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009) (district court has wide latitude
to weigh 18 U.S.C. § 3553(a) factors); cf. United States v. Pilcher, 587 Fed. Appx.
349, 350 (8th Cir. 2014) (unpublished per curiam) (affirming where district court
declined to apply then-proposed Guidelines Amendment 782; citing 18 U.S.C.
§ 3582(c)(2)). In addition, having independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we have found no nonfrivolous issues.
Accordingly, the judgment is affirmed.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




                                         -2-